UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7550



ANTHONY JOSEPH TURNER,

                                              Plaintiff - Appellant,

          versus


K. L. OSBORNE, Warden; DOCTOR ANGLIKER; DOCTOR
RAYNAUD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-95-1106-7)


Submitted:   May 17, 2001                     Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Joseph Turner, Appellant Pro Se. Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia; Jim Harold Guynn,
Jr., GUYNN & DILLON, Roanoke, Virginia; Larry Benson Kirksey,
Bristol, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Joseph Turner appeals the district court’s order

denying his requests to restructure the court-arranged disbursement

schedule of his settlement award.   Our review of the record and the

district court’s opinion discloses no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.   Turner v.

Osborne, No. CA-95-1106-7 (W.D. Va. Sept. 29, 2000).        We deny

Turner’s motions for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2